UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Advantage Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2013 Date of reporting period:	February 28, 2013 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 2/28/13 (Unaudited) CORPORATE BONDS AND NOTES (90.1%) (a) Principal amount Value Advertising and marketing services (0.6%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $1,430,000 $1,086,799 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,385,000 1,087,225 Griffey Intermediate, Inc./Griffey Finance Sub LLC 144A sr. notes 7s, 2020 1,570,000 1,589,625 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 560,000 610,400 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 1,340,000 1,453,900 Automotive (1.5%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 2,335,000 2,586,013 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 3,690,000 4,205,374 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 615,000 695,848 Jaguar Land Rover Automotive PLC 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2023 (United Kingdom) 470,000 478,451 Navistar International Corp. sr. notes 8 1/4s, 2021 2,394,000 2,310,210 Schaeffler Finance BV sr. notes Ser. REGS, 8 3/4s, 2019 (Germany) EUR 210,000 314,605 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) $2,280,000 2,587,800 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 565,000 638,450 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 1,080,000 1,242,000 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 475,000 479,750 Basic materials (8.7%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 610,000 652,060 ArcelorMittal sr. unsec. unsub. notes 10.35s, 2019 (France) 1,145,000 1,444,990 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 1,415,000 1,466,877 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 1,050,000 1,068,375 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 410,000 416,150 Ashland, Inc. 144A sr. unsec. unsub. notes 6 7/8s, 2043 715,000 748,963 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 3,835,000 4,228,087 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 160,000 162,400 Boise Cascade LLC/Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 270,000 285,188 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 965,000 968,619 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 2,095,000 2,288,788 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 2,390,000 2,593,150 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 1,145,000 1,331,063 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 1,865,000 2,014,200 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 200,000 203,250 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 920,000 943,000 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 540,000 563,058 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 2,105,000 2,089,213 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 930,000 1,027,650 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 15,000 15,713 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,020,000 2,141,200 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 920,000 982,100 HD Supply, Inc. 144A company guaranty sr. unsec. notes 11 1/2s, 2020 2,725,000 3,140,563 HD Supply, Inc. 144A company guaranty sr. unsec. sub. notes 10 1/2s, 2021 920,000 947,600 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 1,460,000 1,461,825 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 570,000 561,450 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 475,000 467,875 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,180,000 1,185,900 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A company guaranty sr. notes 8 7/8s, 2018 865,000 871,488 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,165,000 1,316,450 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 2,510,000 2,798,650 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 965,000 955,350 Huntsman International, LLC 144A sr. unsec. notes 4 7/8s, 2020 660,000 650,100 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 2,065,000 1,997,888 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,710,000 1,808,325 INEOS Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 830,000 908,850 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 375,000 404,063 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 1,400,000 1,835,172 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) $375,000 397,500 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 2,535,000 2,864,550 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 805,000 913,675 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 2,990,000 3,513,250 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 2,115,000 2,458,688 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 3,805,000 4,242,574 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 465,000 439,429 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 $560,000 562,800 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 730,000 750,075 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 920,000 993,600 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 485,000 509,347 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,030,000 1,153,600 Novelis, Inc. company guaranty sr. unsec. notes 8 3/8s, 2017 25,000 27,313 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 885,000 933,675 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 160,000 176,000 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,525,000 1,601,250 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,215,000 1,283,344 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 1,360,000 1,536,800 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 1,275,000 1,396,125 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 300,000 324,750 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 100,000 138,773 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) $1,210,000 1,270,500 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 915,000 1,001,925 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 115,000 127,650 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 80,000 80,000 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 270,000 288,900 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 610,000 652,700 Taminco Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2017 (Belgium) (PIK) 670,000 669,163 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 2,415,000 2,668,574 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 1,665,000 1,685,813 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,400,000 2,385,000 US Coatings Acquisition, Inc./Flash Dutch 2 BV 144A company guaranty sr. unsec. notes 7 3/8s, 2021 (Netherlands) 470,000 486,920 USG Corp. sr. unsec. notes 9 3/4s, 2018 1,375,000 1,617,344 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 345,000 139,725 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 535,000 545,700 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 (R) 1,055,000 1,272,710 Broadcasting (2.2%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 805,000 728,525 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 2,895,000 2,692,350 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 3,635,000 3,753,137 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 1,745,000 1,836,613 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,885,000 1,889,713 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 1,590,000 1,800,675 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 1,155,000 1,206,975 LIN Television Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 625,000 662,500 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 1,795,000 1,875,775 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 1,350,000 1,485,000 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 650,000 693,875 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 1,533,000 1,672,886 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 1,265,000 1,399,406 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 870,000 959,175 Building materials (1.2%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 1,360,000 1,472,200 Building Materials Corp. 144A sr. notes 7s, 2020 640,000 692,800 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 1,150,000 1,230,500 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 530,000 569,088 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 2,895,000 3,401,625 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 2,115,000 2,352,938 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 2,160,000 2,405,700 Owens Corning company guaranty sr. unsec. notes 9s, 2019 424,000 536,360 Cable television (3.2%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,070,000 1,166,300 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 2,025,000 2,349,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 521,700 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 525,000 577,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,655,000 1,762,575 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 1,290,000 1,267,425 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 975,000 1,074,938 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 500,000 541,250 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 625,000 610,938 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,545,000 1,664,738 Cequel Communiciations Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 365,000 377,319 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 1,710,000 1,870,313 DISH DBS Corp. company guaranty notes 7 1/8s, 2016 155,000 172,438 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,820,000 2,154,425 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 2,980,000 3,315,249 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 775,000 860,250 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 1,665,000 1,802,363 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 995,000 1,049,900 Quebecor Media, Inc. 144A sr. unsec. notes 5 3/4s, 2023 (Canada) $1,170,000 1,196,325 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 735,000 797,712 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 1,998,000 2,032,965 Videotron Ltee sr. notes 6 7/8s, 2021 (Canada) CAD 340,000 364,655 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) $600,000 608,537 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2022 (United Kingdom) 1,025,000 1,037,069 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. 144A company guaranty sr. unsec. notes 10 1/4s, 2019 3,295,000 3,591,550 Capital goods (6.4%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 1,355,000 1,456,625 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 4,625,000 5,064,375 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) (PIK) EUR 222,868 316,556 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) (PIK) $495,936 538,091 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 860,000 1,215,727 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 480,000 678,545 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) $225,000 246,375 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. notes 4 7/8s, 2022 (Ireland) 770,000 758,450 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) 1,525,000 1,528,813 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 410,000 454,075 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 525,000 544,688 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 1,295,000 1,440,688 Berry Plastics Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 880,000 896,280 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 705,000 814,275 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 625,000 662,500 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 475,000 486,281 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 755,000 856,925 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 2,335,000 2,638,549 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 230,000 249,838 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 570,000 557,175 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 370,000 521,118 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 $1,410,000 1,462,875 Dematic SA/DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 2,305,000 2,356,863 Exide Technologies sr. notes 8 5/8s, 2018 2,155,000 1,799,425 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 1,655,000 1,758,438 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 1,559,000 1,720,746 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 3,585,000 4,776,240 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 455,000 466,375 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 160,000 181,200 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 3,121,000 3,144,408 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 2,900,000 3,117,500 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 2,315,000 2,471,058 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 985,000 1,089,656 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 1/8s, 2019 580,000 622,775 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 2,665,000 2,918,175 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 635,000 673,100 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 440,000 454,300 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 925,000 955,063 Silver II Borrower/Silver II US Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 (Luxembourg) 520,000 540,800 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 625,000 686,719 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 1,820,000 1,988,350 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 2,130,000 2,209,875 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 3,090,000 3,352,650 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 1,595,000 1,770,450 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 2,100,000 2,304,750 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s, 2021 1,410,000 1,417,050 Coal (1.1%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 460,000 408,250 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 1,175,000 1,069,250 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 540,000 463,050 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 1,215,000 1,047,938 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 4,355,000 4,801,387 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 2,085,000 2,267,438 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 550,000 627,000 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 150,000 159,375 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 225,000 239,063 Commercial and consumer services (1.9%) Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 700,000 756,000 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 3,080,000 3,156,999 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 1,590,000 1,802,663 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 2,330,000 2,440,675 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 1,875,000 1,865,625 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 2,930,000 3,179,050 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 1,900,000 2,061,500 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 840,000 646,800 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 65,000 62,400 Travelport, LLC 144A sr. notes Ser. B, 6.308s, 2016 (PIK) 2,852,336 2,695,458 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 775,000 709,125 Consumer (0.5%) BC Mountain, LLC/BC Mountain Finance, Inc. 144A company guaranty sr. unsec. notes 7s, 2021 255,000 262,331 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 605,000 634,494 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 250,000 351,392 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 $90,000 96,525 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 110,000 116,050 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 2,405,000 2,726,668 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 1,330,000 1,433,075 Consumer staples (6.1%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 470,000 542,850 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 1,005,000 1,110,525 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 430,000 469,775 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 550,000 627,000 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 1,260,000 1,414,350 CKE Holdings, Inc. 144A sr. unsec. notes 10 1/2s, 2016 (PIK) 948,907 1,018,889 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 1,205,000 1,206,506 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 74,494 73,749 Claire's Stores, Inc. 144A sr. notes 9s, 2019 2,730,000 3,030,300 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,135,000 2,420,556 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 735,000 802,988 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 2,470,000 2,599,675 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 1,930,000 2,176,075 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 1,830,000 2,024,438 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,686,000 4,183,609 Dole Food Co., Inc. sr. notes 13 7/8s, 2014 441,000 472,973 Dole Food Co., Inc. 144A sr. notes 8s, 2016 841,000 877,794 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,415,000 1,570,650 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Austria) 1,275,000 1,262,396 HDTFS, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 870,000 935,250 HDTFS, Inc. 144A company guaranty sr. notes 5 7/8s, 2020 945,000 982,800 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 570,000 622,725 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 1,600,000 2,223,821 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $585,000 647,156 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 540,000 581,850 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 2,465,000 2,551,275 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,125,000 1,206,563 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 1,455,000 1,513,200 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 960,000 1,027,200 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 715,000 795,438 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 1,300,000 1,404,000 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 2,040,000 2,233,800 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 1,890,000 1,882,913 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 515,000 596,113 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 1,340,000 1,380,200 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 2,670,000 2,806,837 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 2,280,000 2,553,600 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 445,000 505,075 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 1,245,000 1,353,938 United Rentals North America, Inc. company guaranty sr. notes 5 3/4s, 2018 460,000 495,075 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 1,605,000 1,777,538 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 1,815,000 2,069,100 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 355,000 372,750 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 965,000 1,016,869 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 725,000 772,125 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,240,000 1,295,800 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 230,000 246,100 Energy (oil field) (0.9%) FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 1,127,000 1,166,445 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 720,000 777,600 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,420,000 1,448,400 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 365,000 370,475 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 2,116,000 2,306,439 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 2,205,000 2,273,906 SESI, LLC company guaranty sr. unsec. notes 7 1/8s, 2021 760,000 841,700 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 325,000 348,563 Entertainment (1.0%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 2,010,000 2,316,525 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 820,000 899,950 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 255,000 285,600 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 945,000 945,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 160,000 177,400 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 1,105,000 1,226,550 Cinemark USA, Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 480,000 482,400 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 2,215,000 2,486,337 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 730,000 715,400 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 1,180,000 1,156,400 Financials (9.0%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 1,700,000 1,695,750 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 975,000 965,250 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 865,000 860,675 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 1,385,000 1,468,100 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 795,000 975,863 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,620,000 3,170,199 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,331,000 1,580,563 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 1,905,000 2,516,981 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 790,000 663,600 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 1,845,000 1,955,700 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 885,000 955,800 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 990,000 1,072,913 CIT Group, Inc. sr. unsec. notes 5s, 2022 845,000 904,150 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,145,000 1,248,050 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 1,505,000 1,617,875 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 1,290,000 1,464,150 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 1,975,000 2,147,812 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 565,000 725,914 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $680,000 670,650 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 965,000 1,025,313 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 1,675,000 1,574,500 Dresdner Funding Trust I 144A bonds 8.151s, 2031 3,310,000 3,359,650 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 2,770,000 2,887,725 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, perpetual maturity (Jersey) 1,365,000 1,187,550 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 1,800,000 1,994,744 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 650,000 629,876 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 580,000 601,750 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 3,565,000 3,819,005 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 1,440,000 1,576,800 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 1,695,000 1,813,650 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 630,000 658,665 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 1,025,000 1,067,281 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 1,255,000 1,399,325 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 785,000 829,156 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 195,000 198,900 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 970,000 1,117,925 Lloyds TSB Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 1,265,000 2,815,139 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) $640,000 690,400 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 915,000 974,475 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 810,000 895,050 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 410,000 467,400 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2020 1,555,000 1,698,838 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 9 5/8s, 2019 270,000 306,450 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 500,000 512,500 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 1,365,000 1,436,662 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 685,000 715,825 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 550,000 558,250 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 910,000 914,550 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 1,905,000 1,871,663 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 1,360,000 1,587,800 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 1,115,000 1,254,375 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 2,420,000 2,707,375 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 935,000 1,000,450 Regions Bank unsec. sub. notes 7 1/2s, 2018 850,000 1,037,000 Regions Financing Trust II company guaranty jr. unsec. sub. FRB bonds 6 5/8s, 2047 1,150,000 1,150,000 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 2,855,000 3,119,088 Royal Bank of Scotland PLC (The) jr. sub. FRN notes Ser. MTN, 7.64s, perpetual maturity (United Kingdom) 1,000,000 905,000 Royal Bank of Scotland PLC (The) jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 3,850,000 4,061,750 SLM Corp. sr. notes Ser. MTN, 8s, 2020 1,140,000 1,319,550 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 3,455,000 4,085,538 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 4,665,000 4,571,699 Gaming and lottery (3.1%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 2,160,000 2,197,800 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 767,000 506,220 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 3,925,000 4,175,218 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 4,735,000 4,675,813 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 1,150,000 1,167,250 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 2,410,000 2,443,652 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 $1,100,000 1,204,500 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,145,000 1,242,325 Isle of Capri Casinos, Inc. 144A sr. unsec. notes 5 7/8s, 2021 1,720,000 1,720,000 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 1,995,000 159,600 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 4,228,496 4,397,635 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 410,000 435,625 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 1,295,000 1,408,313 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 2,505,000 2,905,800 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 3,386,000 3,656,880 Health care (7.1%) AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 1,190,000 1,249,500 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 1,200,000 1,287,000 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 2,125,000 2,247,188 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 1,785,000 1,923,338 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 1,890,000 2,772,865 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 (PIK) $2,670,000 2,750,100 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 1,570,000 1,650,463 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 625,000 689,844 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 610,000 846,494 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $4,333,000 4,820,462 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 1,065,000 1,162,181 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 895,000 971,075 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,315,000 1,423,488 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 335,000 351,750 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 3,165,000 3,505,238 HCA, Inc. sr. notes 6 1/2s, 2020 5,340,000 5,980,799 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 410,000 472,525 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 2,980,000 3,136,450 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 405,000 427,275 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 3,915,000 4,032,450 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 795,000 826,800 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 760,000 812,250 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 1,825,000 2,094,188 Kinetics Concepts/KCI USA 144A company guaranty notes 10 1/2s, 2018 3,660,000 3,943,649 Kinetics Concepts/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 955,000 935,900 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,515,000 1,681,650 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 975,000 1,074,938 Service Corporation International sr. notes 7s, 2019 660,000 716,100 Service Corporation International sr. notes 7s, 2017 205,000 231,906 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 2,005,000 2,228,056 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 2,835,000 2,923,594 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 1,125,000 1,200,938 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 2,385,000 2,468,475 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 577,149 588,692 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 1,135,000 1,234,313 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,070,000 2,295,113 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 775,000 875,750 Tenet Healthcare Corp. 144A companty guaranty sr. notes 4 1/2s, 2021 475,000 468,469 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 1,140,000 1,282,500 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 250,000 272,813 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,480,000 1,607,650 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 1/2s, 2016 1,185,000 1,244,991 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 780,000 846,300 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 59,000 46,020 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 280,000 302,400 Homebuilding (2.0%) Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 750,000 801,563 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 1,025,000 1,109,563 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 190,000 202,825 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 490,000 493,675 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 465,000 513,825 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 1,020,000 1,127,100 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 630,000 608,738 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 3,330,000 3,671,324 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 2,270,000 2,655,900 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,215,000 1,339,538 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 6s, 2035 215,000 205,325 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 880,000 891,000 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 2,490,000 2,654,963 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 350,000 402,500 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 615,000 668,813 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 525,000 591,938 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 440,000 471,900 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 2,510,000 2,698,250 Household furniture and appliances (0.3%) RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 1,275,000 1,289,343 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 608,000 646,760 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 870,000 917,850 Lodging/Tourism (1.6%) Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 650,000 721,500 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 3,041,418 3,360,767 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty sr. notes 7 5/8s, 2016 800,000 861,000 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 1,105,000 1,247,269 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 2,365,000 2,540,896 FelCor Lodging LP 144A sr. notes 5 5/8s, 2023 (R) 450,000 452,813 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 2,235,000 2,464,088 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 535,000 576,463 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 1,440,000 1,652,400 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 915,000 1,004,213 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 360,000 372,600 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 1,110,000 1,162,725 Media (0.2%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 1,405,000 843,000 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 438,000 485,085 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 1,065,000 1,054,349 Oil and gas (10.3%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 2,400,000 2,376,000 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 580,000 616,250 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 500,000 536,250 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 555,000 579,975 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 1,020,000 1,109,250 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 1,290,000 1,386,750 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 3,479,000 3,774,715 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,535,000 1,765,250 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 1,900,000 2,137,500 Chesapeake Energy Corp. company guaranty notes 6 1/2s, 2017 220,000 242,000 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 485,000 675,590 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $1,625,000 1,836,250 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 1,650,000 1,703,625 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,090,000 1,149,950 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,720,000 1,857,600 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 450,000 466,875 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,280,000 1,332,800 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 1,410,000 881,250 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 3,200,000 3,440,000 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 3,480,000 3,749,699 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 555,000 585,525 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 1,240,000 1,388,800 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 825,000 899,250 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 3,140,000 2,975,150 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 1,370,000 1,472,750 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 1,045,000 987,525 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 2,630,000 2,610,275 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 1,625,000 1,698,125 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 3,289,000 3,535,674 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 390,000 420,225 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 2,020,000 2,191,700 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 3,380,000 3,802,500 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 555,000 602,175 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 2,380,000 2,689,400 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 420,000 389,550 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,835,000 1,935,925 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 1,000,000 1,035,000 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 1,980,000 1,475,100 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 1,350,000 1,444,500 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 360,000 374,400 Newfield Exploration Co. sr. unsec. sub. notes 6 7/8s, 2020 295,000 316,388 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,088,000 1,136,960 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 1,390,000 1,452,550 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 930,000 1,016,025 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 3,760,000 3,835,200 Plains Exploration & Production Co. company guaranty sr. unsec. notes 7 5/8s, 2018 300,000 315,000 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 2,775,000 3,149,625 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 565,000 542,400 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,265,000 1,271,325 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 640,000 699,200 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 640,000 654,400 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 2,650,000 2,941,500 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 2,875,000 3,176,875 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 690,000 727,950 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 3,905,000 4,153,943 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 570,000 607,449 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 40,000 41,800 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 3,635,000 3,837,833 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 1,510,000 1,611,925 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 715,000 766,838 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 690,000 750,375 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 280,000 303,100 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 1,135,000 1,234,313 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 1,845,000 1,923,413 Whiting Petroleum Corp. company guaranty notes 7s, 2014 1,245,000 1,297,913 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,113,000 1,398,082 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 335,000 427,992 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 555,000 582,750 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,270,000 2,360,800 Publishing (0.2%) Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 1,820,000 1,769,949 Regional Bells (0.8%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 805,000 847,263 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 430,000 440,750 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 855,000 906,300 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 535,000 615,250 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 2,295,000 2,581,874 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 150,000 171,375 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 2,085,000 2,356,050 Retail (2.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 995,000 1,113,156 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 505,000 576,963 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 450,000 487,125 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 2,405,000 2,380,950 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 1,705,000 1,879,763 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 (PIK) 380,000 378,100 J Crew Group, Inc. company guaranty sr. unsec. notes 8 1/8s, 2019 1,800,000 1,930,500 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 705,000 722,625 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 1,700,000 1,925,250 Limited Brands, Inc. sr. notes 5 5/8s, 2022 685,000 726,956 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 619,000 720,392 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2015 256,000 296,714 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 1,631,000 1,704,411 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 2,205,000 2,282,174 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 280,000 287,350 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 (PIK) 2,225,000 2,288,969 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 1,350,000 1,412,438 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 870,000 959,175 Petco Holdings, Inc. 144A sr. notes 8 1/2s, 2017 (PIK) 925,000 952,750 QVC, Inc. 144A sr. notes 7 1/2s, 2019 1,280,000 1,412,726 QVC, Inc. 144A sr. notes 7 3/8s, 2020 885,000 980,969 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 1,420,000 1,494,550 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 1,545,000 1,658,944 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 1,590,000 1,639,703 Technology (3.8%) Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 1,670,000 1,298,425 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 695,000 683,706 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 2,275,000 2,172,625 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 2,016,350 2,061,718 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,560,000 1,599,000 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 1,325,000 1,490,625 CyrusOne LP / CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 810,000 852,525 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 1,565,000 1,686,288 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 880,000 995,500 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 590,000 634,988 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 3,480,000 3,710,549 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 3,370,000 3,445,825 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 1,790,000 1,881,738 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 1,300,000 1,326,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 1,409,000 1,574,558 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 654,000 724,305 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,992,000 3,291,199 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 870,000 976,575 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 1,160,000 1,357,200 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 630,000 699,300 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 75,000 79,125 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 540,000 592,650 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 899,000 804,605 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 1,040,000 1,068,600 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 1,615,000 1,748,238 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 2,080,000 2,267,200 Telecommunications (7.0%) Altice Finco SA 144A sr. unsec. notes 9 7/8s, 2020 (Luxembourg) 540,000 599,400 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 710,000 832,475 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,205,000 1,304,413 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 525,000 567,656 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 570,000 624,150 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 1,225,000 1,255,625 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 925,000 1,017,500 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 2,195,000 2,348,650 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,195,000 1,260,725 Equinix, Inc. sr. unsec. notes 7s, 2021 940,000 1,034,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 1,750,000 1,916,250 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 2,205,000 2,513,700 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 1,170,000 1,266,525 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 1,150,000 1,233,375 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 740,000 745,550 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) 7,571,093 8,053,749 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,915,000 2,034,688 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 1,035,000 1,160,494 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 1,210,000 1,343,100 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 270,000 294,300 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 835,000 876,750 Lynx I Corp. 144A sr. notes 5 3/8s, 2021 740,000 760,350 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 740,000 765,900 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 2,575,000 2,780,999 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 685,000 606,225 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 835,000 626,250 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 2,235,000 1,572,881 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 530,000 551,200 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 2,520,000 2,885,400 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 1,480,000 1,711,348 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,285,000 1,481,834 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 800,000 884,000 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 465,000 483,600 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6 7/8s, 2028 4,565,000 4,610,649 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 2,065,000 2,395,400 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 2,985,000 3,223,800 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 1,315,000 1,553,344 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 1,035,000 1,128,150 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 3,575,000 4,441,937 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 250,000 337,139 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $1,415,000 1,457,450 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 550,000 578,875 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) (PIK) 624,744 652,857 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 505,000 552,975 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 2,290,000 2,593,425 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 925,000 996,688 Windstream Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 855,000 837,900 Telephone (0.4%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 2,390,000 2,437,799 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,460,000 1,534,752 Textiles (0.2%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 1,110,000 1,201,575 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 490,000 532,263 Transportation (1.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 3,795,000 4,022,700 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 2,309,000 2,551,445 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,650,000 2,795,749 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 3,175,000 3,635,375 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 420,000 300,300 Utilities and power (4.6%) AES Corp. (VA) sr. unsec. notes 8s, 2020 520,000 604,500 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 2,255,000 2,604,525 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 2,177,000 2,460,009 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 1,296,000 1,425,600 Calpine Corp. 144A sr. notes 7 1/4s, 2017 2,736,000 2,910,420 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 1,630,000 1,983,361 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 2,290,000 2,404,500 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 (In default) (NON) 755,000 379,388 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 (In default) (NON) 1,105,000 555,263 Edison Mission Energy sr. unsec. notes 7.2s, 2019 (In default) (NON) 1,035,000 522,675 Edison Mission Energy sr. unsec. notes 7s, 2017 (In default) (NON) 45,000 22,725 El Paso Corp. sr. unsec. notes 7s, 2017 1,160,000 1,319,821 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 705,000 788,719 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 1,044,741 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 1,870,000 2,122,450 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 2,185,000 2,523,674 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 560,000 631,400 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 2,195,000 2,507,788 EP Energy LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 625,000 678,125 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 430,000 465,475 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 3,235,000 3,687,900 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 950,000 964,250 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 605,000 604,552 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 1,280,000 1,424,000 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 2,330,000 2,679,500 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 380,000 452,200 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 230,000 257,600 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 655,000 759,800 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 3,645,000 4,091,512 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 260,000 298,025 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 935,000 1,128,936 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 166,000 189,240 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,110,000 1,171,050 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 305,000 413,122 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 1,660,000 410,850 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 2,964,817 429,898 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 745,000 558,750 Total corporate bonds and notes (cost $884,770,123) SENIOR LOANS (4.8%) (a) (c) Principal amount Value Broadcasting (0.5%) Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.612s, 2014 $545,563 $542,153 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.854s, 2016 2,519,084 2,163,550 Cumulus Media Holdings, Inc. bank term loan FRN 7 1/2s, 2019 1,000,000 1,022,500 Univision Communications, Inc. bank term loan FRN 4.454s, 2017 915,599 916,948 Capital goods (0.4%) Mirror Bidco Corp. bank term loan FRN 5 1/4s, 2019 (Luxembourg) 860,000 866,091 SRAM Corp. bank term loan FRN 8 1/2s, 2018 1,565,000 1,586,518 Tomkins Air Distribution bank term loan FRN 9 1/4s, 2020 940,000 963,500 Tomkins Air Distribution bank term loan FRN 5s, 2018 655,000 663,188 Commercial and consumer services (0.2%) Travelport, LLC bank term loan FRN 11s, 2015 835,000 853,787 Travelport, LLC bank term loan FRN Ser. B, 5.056s, 2015 661,585 649,731 Travelport, LLC bank term loan FRN Ser. S, 5.061s, 2015 208,415 204,681 Communication services (0.1%) Asurion Corp. bank term loan FRN 11s, 2019 1,255,000 1,344,942 Consumer cyclicals (0.9%) Academy, Ltd. bank term loan FRN Ser. B, 4 3/4s, 2018 344,138 347,702 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 885,000 894,956 Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 74,060 75,521 Compucom Systems, Inc. bank term loan FRN 6 1/2s, 2018 1,045,000 1,054,579 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.21s, 2014 (PIK) 747,000 717,120 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.21s, 2014 (PIK) 425,201 408,193 Harrah's bank term loan FRN Ser. B, 9 1/2s, 2016 480,150 488,825 Motor City Casino bank term loan FRN 6s, 2017 1,984,463 1,999,347 Navistar, Inc. bank term loan FRN Ser. B, 7s, 2017 992,513 1,003,885 Neiman Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 1,540,000 1,539,999 Thomson Learning bank term loan FRN Ser. B, 2.71s, 2014 649,878 507,554 Consumer staples (0.1%) Rite Aid Corp. bank term loan FRN 5 3/4s, 2020 1,085,000 1,112,668 Energy (0.3%) Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 1,861,317 1,696,125 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 1,600,000 1,610,571 Financials (0.5%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 1,112,183 1,112,183 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 365,000 385,379 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 2,365,000 2,415,255 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.767s, 2017 423,476 423,476 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 1,165,000 1,171,553 Gaming and lottery (0.4%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.452s, 2018 4,381,000 4,038,984 Health care (0.5%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 1,230,000 1,242,300 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 1,366,380 1,369,454 Kinetic Concepts, Inc. bank term loan FRN Ser. C1, 5 1/2s, 2018 438,892 444,515 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 932,663 932,080 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 723,650 727,419 Quintiles Transnational Holdings, Inc. bank term loan FRN 7 1/2s, 2017 (PIK) 500,000 505,625 Oil and gas (0.1%) Plains Exploration & Production Co. bank term loan FRN Class B, 4s, 2019 1,490,000 1,491,063 Retail (—%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 212,074 214,129 Technology (0.2%) Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 7 1/4s, 2018 655,000 662,164 Lawson Software bank term loan FRN Class B2, 5 1/4s, 2018 1,119,382 1,132,254 Telecommunications (0.1%) Level 3 Financing, Inc. bank term loan FRN 5 1/4s, 2019 1,085,000 1,094,765 Telephone (0.1%) Cricket Communications, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 535,000 537,842 Utilities and power (0.4%) Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 422,234 439,334 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.731s, 2017 5,958,299 4,030,365 Total senior loans (cost $50,645,192) CONVERTIBLE BONDS AND NOTES (0.9%) (a) Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $818,000 $937,633 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 860,000 953,310 Exide Technologies cv. sr. unsec. sub. FRN notes zero %, 2013 1,386,000 1,309,770 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 955,000 1,080,344 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 2,123,000 2,000,927 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 373,000 418,693 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 550,000 1,124,750 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 889,000 1,590,199 Total convertible bonds and notes (cost $8,020,922) ASSET-BACKED SECURITIES (0.1%) (a) Principal amount Value Neon Capital, Ltd. 144A limited recourse notes Ser. 97, 1.105s, 2013 (Cayman Islands) (F) $6,684,836 $777,387 Total asset-backed securities (cost $—) U.S. TREASURY OBLIGATIONS (0.0%) (a) Principal amount Value U.S. Treasury Bonds 4 3/8s, February 15, 2038 (i) 141,000 177,396 Total U.S. treasury obligations (cost $177,396) SHORT-TERM INVESTMENTS (3.0%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.10% (AFF) 30,090,573 $30,090,573 SSgA Prime Money Market Fund 0.08% (P) 140,000 140,000 U.S. Treasury Bills with an effective yield of 0.156%, July 25, 2013 $372,000 371,830 Total short-term investments (cost $30,602,335) TOTAL INVESTMENTS Total investments (cost $974,215,968) (b) FORWARD CURRENCY CONTRACTS at 2/28/13 (aggregate face value $20,753,082) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 4/17/13 $484,347 $499,346 $14,999 Euro Sell 3/20/13 3,790,445 3,964,032 173,587 Barclays Bank PLC British Pound Sell 3/20/13 2,867,730 2,980,525 112,795 Euro Sell 3/20/13 1,445,278 1,510,830 65,552 Credit Suisse International Euro Sell 3/20/13 1,352,574 1,413,869 61,295 Deutsche Bank AG Euro Sell 3/20/13 230,064 240,435 10,371 Goldman Sachs International Euro Sell 3/20/13 303,706 317,415 13,709 JPMorgan Chase Bank N.A. Canadian Dollar Sell 4/17/13 510,986 527,495 16,509 Euro Sell 3/20/13 1,675,081 1,750,581 75,500 State Street Bank and Trust Co. Canadian Dollar Sell 4/17/13 2,345,790 2,421,164 75,374 Euro Sell 3/20/13 2,553,817 2,669,412 115,595 UBS AG Euro Sell 3/20/13 2,113,666 2,209,892 96,226 WestPac Banking Corp. Canadian Dollar Sell 4/17/13 240,333 248,086 7,753 Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2012 through February 28, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,035,421,375. (b) The aggregate identified cost on a tax basis is $974,273,237, resulting in gross unrealized appreciation and depreciation of $63,979,818 and $15,112,110, respectively, or net unrealized appreciation of $48,867,708. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $40,591,647 $103,683,370 $144,275,017 $12,719 $— Putnam Short Term Investment Fund * — 34,098,764 4,008,191 261 30,090,573 Totals Market values are shown for those securities affiliated during the reporting period. * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $— $777,387 Convertible bonds and notes — 9,415,626 — Corporate bonds and notes — 932,563,360 — Senior loans — 49,604,773 — U.S. Treasury obligations — 177,396 — Short-term investments 30,230,573 371,830 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $839,265 $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $839,265 $— Total $— The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $19,300,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 26, 2013
